 
Exhibit 10.4

EXCLUSIVE EQUITY INTEREST PURCHASE AGREEMENT


THIS EXCLUSIVE EQUITY INTEREST PURCHASE AGREEMENT (the “Agreement”) is entered
into by and among the following parties effective as of February 11, 2011.
Party A: Tengzhou City Yangshi Keguang Electronics Co., Ltd., a wholly
foreign-owned enterprise incorporated under the PRC laws with its registered
address at No. 1, Zhidali Rd, Tengzhou Economic Development Zone, Shandong
Province


Party B: Meng Xianhua, a PRC citizen, with ID No. 370826194712084628
Address: No. 186 North Yangzhuang Village, Liuzhuang Township, Weishan County,
Shandong Province


Party C:Shandong Zhidali Industrial Co., Ltd., a limited liability company duly
established and validly existing under the laws of the PRC, with its registered
address at No. 1 Zhidali Rd, Tengzhou Economic Development Zone


WHEREAS,
 
1.
Party B holds a 1% equity interest in Party C; and
2.
Party A and Party C have entered into an Exclusive Technical Consulting Service
Agreement and an Operating Agreement, both dated as of February 11, 2011.
 

NOW THEREFORE, intending to be bound hereby, the Parties hereto agree as
follows:
 
1.
Transfer of Equity Interest
     
1.1
Grant of Purchase Right
          Party B hereby irrevocably grants Party A the exclusive right to
purchase or designate one or more persons (each a “Specified Person”) to
purchase all or any portion of the 1% equity interest in Party C held by Party B
(the “Equity Interest”), subject to compliance with legal restrictions under
applicable PRC laws (the “Purchase Right”). Party B shall not sell or transfer
all or any portion of the Equity Interest to any party other than Party A and/or
the Specified Person(s). Party C hereby agrees that Party B may grant the
Purchase Right to Party A, and the other shareholders of Party C hereby waive
any and all preemptive rights relating to the Equity Interest evidenced by the
Announcement document attached hereto as the Appendix. The term “person” as used
herein means an individual, corporation, joint enterprise, partnership,
enterprise, trust or non-corporation organization.      

 
1.2
Exercise of the Purchase Right

 

  1.2.1 To the extent permitted under PRC laws, Party A, at its sole discretion,
may decide the specific time, method and number of its exercise.        
1.2.2
When Party A intends to exercise the Purchase Right, it shall issue a written
notice (the “Purchase Notice”) to Party B, and the Purchase Notice shall state
the following: (a) Party A intends to exercise the Purchase Right; (b) the
percentage of the Equity Interest to be purchased therewith; and (c) the
effective date or transfer date. Party A may exercise the Purchase Right one or
more times, in whole or in part.

 
 
1

--------------------------------------------------------------------------------

 
 

 
1.3
Consideration of the Equity Interest
          The Transfer Fee (“Transfer Fee”) payable by Party A shall be
confirmed by both Party A and Party B through negotiation according to the
evaluation of the Equity Interest by the relevant qualified institute, and it
shall be the lowest price allowable by the PRC laws and regulations.      





 
1.4
Transfer of the Equity Interest
          Each time Party A exercises the Purchase Right in whole or in part:

 

 
1.4.1
Party B shall ensure that Party C timely convenes a shareholders’ meeting, at
which the shareholders of Party C shall pass shareholders’ resolutions providing
that Party B can transfer to Party A or the Specified Person(s) the Equity
Interest as specified in the Purchase Notice.
       
1.4.2
Party B shall enter into a transfer agreement with Party A or the Specified
Person(s) in relation to the Equity Interest to be transferred pursuant to the
Purchase Notice.

 

  1.4.3
The Parties shall execute all other agreements or documents, obtain all
government approvals and consents, and take all actions necessary to legally
transfer the ownership of the Equity Interest as specified in the Purchase
Notice to Party A or the Specified Person(s) and ensure that Party A or the
Specified Person will be registered as the owner of such Equity Interest. Such
Equity Interest shall be free from any Security Interest or other encumbrance.
For the purposes of this Agreement, “Security Interest” shall include any
guarantee, mortgage, third party rights or interest, purchase rights, preemption
rights, offset rights and any other security arrangements, but shall exclude any
security interest granted in accordance with this Agreement and the Equity
Interest Pledge Agreement entered into by and between Party B and Party A
effective as of February 11, 2011 (the “Pledge Agreement”).
        1.4.4
Party B and Party C shall unconditionally assist Party A in obtaining the
governmental approvals, permits, registrations, filings and completing all the
necessary formalities for obtaining the Equity Interest to be transferred
pursuant to the Purchase Notice.

 

  1.5 Payment for the Equity Interest

 

  1.5.1 Party A shall pay the Transfer Fee to Party B in accordance with the
provision of Article 1.3.

 
2.
Covenants Relating to the Equity Interest      
2.1
Covenants of Party C          
 
2.1.1
Without the prior written consent of Party A, Party C will not supplement,
amend, or modify any provisions of the charter and organizational documents of
Party C and will not increase or reduce its registered capital or change the
equity holding structures in any other way.
         
 
2.1.2
Party C shall remain legally existing, in good standing, will prudently and
efficiently operate its business and deal with corporate affairs in accordance
with commercial standards and practice.

 
 
2

--------------------------------------------------------------------------------

 
 

 
 
2.1.3
Without the prior written consent of Party A, Party C shall not sell, transfer,
mortgage or dispose of any assets, business or beneficial rights of Party C, or
allow any creation of another security interest or other encumbrance upon its
assets.
         
 
2.1.4
Without the prior written consent of Party A, Party C shall not incur, inherit,
or guarantee any debts except for (i) debt incurred during the course of normal
business operations (excluding business loans); and (ii) the debt that has been
previously disclosed to Party A and to which Party A has provided prior written
consent.
         
 
2.1.5
Party C shall operate its business normally to maintain the value of its assets,
and shall not take any action which shall bring any materially adverse influence
upon the business operation or the value of the assets.
         
 
2.1.6
Without the prior written consent of Party A, Party C shall not enter into any
material agreement except in the normal course of business. (For the purpose of
this paragraph, an agreement covering an amount in excess of RMB 100,000 will be
considered a material agreement).
         
 
2.1.7
Without the prior written consent of Party A, Party C shall not provide any
loans or credit to any third party.
       
  
 
2.1.8
At Party A’s request, Party C shall provide Party A with any materials relating
to the business operation and financial status of Party C.
         
 
2.1.9
Party C shall purchase insurance from an insurance company acceptable to Party A
and shall maintain such insurance. The amount and kinds of such insurance shall
be similar to insurance carried by other companies which operate similar
businesses and possess similar assets.
         
 
2.1.10
Without the prior written consent of Party A, Party C shall not merge with,
combine with, make investment in, purchase the equity or substantially all the
assets of any other entity.
         
 
2.1.11
Within 24 hours after receiving notice or becoming aware thereof, Party C shall
inform Party A of any actual or potential litigation, arbitration, or
administrative procedure in relation to the Equity Interest.
         
 
2.1.12
In order to keep the ownership of all assets, Party C shall execute all
necessary or proper documents, take all necessary or proper actions, substitute
all necessary or proper claims, and make all necessary or proper answers to all
compensation claims.
         
 
2.1.13
Without the prior written consent of Party A, Party C shall not allot any
dividend to any shareholder. However, Party C shall immediately allot all
dividends to the shareholders upon the request of Party A.
         
2.2
Covenants of Party B      

 
 
2.2.1
Without the prior written consent of Party A, Party B shall not sell, transfer,
mortgage or dispose of any rights or interest relating to the Equity Interest,
or allow any creation of other security interests or encumbrances on the Equity
Interest (excluding the Security Interest under this Agreement and the Pledge
Agreement).
         
 
2.2.2
Party B shall use its best efforts to prevent the other shareholders of Party C
from approving resolutions relating to the sale, transfer, mortgage, or disposal
of any rights or interests relating to the Equity Interest, or allowing any
creation of any security interest or other encumbrance on the Equity Interest
(excluding the Security Interest created pursuant to this Agreement and the
Equity Interest Pledge Agreement).
       
  
 
2.2.3
Party B shall use its best efforts to prevent the other shareholders of Party C
from approving resolutions relating to Party C’s merger with, combination with,
purchase of, or investment in any other entity.

 
 
3

--------------------------------------------------------------------------------

 
 

 
 
2.2.4
Party B shall inform Party A of any actual or potential litigation, arbitration,
or administrative procedure in relation to the Equity Interest.
         
 
2.2.5
Party B shall ensure that the other shareholders of Party C approve the transfer
of the Equity Interest as set out in this Agreement.
         
 
2.2.6
In order to keep ownership of the Equity Interest, Party B shall cause Party C
to execute all necessary or proper documents, take all necessary or proper
actions, substitute all necessary or proper claims, and make all necessary or
proper answer to all compensation claims.
         
 
2.2.7
At the request of Party A from time to time, Party B shall immediately transfer
to Party A or the Specified Person(s) the Equity Interest pursuant to this
Agreement.
         
 
2.2.8
Party B shall strictly comply with this Agreement and any other agreements which
may be entered into by and among Party B, Party C and Party A collectively or
separately, and shall perform its obligations under such agreements, and shall
not take or fail to take any actions which actions or inactions will affect the
validity and enforceability of such agreements.

 
3.
Representations and Warranties      
3.1
Party B and Party C jointly and severally represent and undertake as follows:

 

  3.1.1
Each such party has the power to enter into and deliver this Agreement and such
other agreements for the transfer of the Equity Interest to Party A or the
Designated Person(s), and has the power and capacity to perform its obligations
under this Agreement.
       
3.1.2
Neither the execution and delivery of this Agreement, nor the performance of the
obligations under this Agreement will: (i) violate any PRC laws; (ii) conflict
with the Articles of Association or other organizational documents of any party;
(iii) breach any contract or document which such Party is a party to or which
binds such Party; (iv) violate any required permit, approval or any valid
qualification; or (v) result in the cessation, revocation or imposition of
additional conditions on the required permit, approval or qualification.
       
3.1.3
Party C has full and transferable ownership of its assets and facilities. Other
than the pledge and/or mortgage incurred by this Agreement and the pledge of the
Equity Interest pursuant to the Pledge Agreement, there is no other pledge
and/or mortgage on such assets and facilities.
       
3.1.4
Party C has no outstanding debt except for (i) the legal debt, incurred during
the normal course of business; and (ii) the debt that has been previously
disclosed to Party A.
       
3.1.5
Party C complies with all applicable laws and regulations.
       
3.1.6
There is no actual, pending or potential litigation, arbitration, or
administrative procedure in relation to the Equity Interest, assets of Party C
or other matters relating to Party C.

 
4.
Effectiveness and Term of this Agreement

 

 
4.1
This Agreement shall be executed and come into effect as of the date first set
forth above. This Agreement shall expire on the date that is 20 years following
the date hereof unless earlier terminated as set forth in this Agreement or upon
mutual agreement of the Parties hereto.

 
 
4

--------------------------------------------------------------------------------

 
 

 
4.2
This Agreement may be unilaterally extended prior to termination for a
successive 20 year term upon written notice by Party A, provided such extension
is permitted by law and subject to the approval of the registration
administration for the extension of Party C’s business duration. The parties
will cooperate to renew this Agreement upon such notice by Party A if such
renewal is legally permitted at the time.

        

5.  Breach of Contract         5.1 If any party (the “Defaulting Party”)
breaches any provision of this Agreement, which may cause damages to other
parties (each a “Non-defaulting Party”), the Non-defaulting Party can notify the
Defaulting Party in writing to rectify and correct such breach; if the
Defaulting Party does not take actions which rectify and correct such breach to
the satisfaction of the Non-defaulting Party within fifteen (15) days upon the
issuance of the written notice, the Non-defaulting Party can take actions
pursuant to this Agreement or other measures in accordance with applicable laws.
        5.2 The occurrence of the following events constitutes a breach by Party
B:           5.2.1 Any violation by Party B of the provisions of this Agreement,
or the representation and warranties herein contain material mistakes,
inaccuracies or are otherwise incorrect;             5.2.2 Transference in any
manner, or the pledging of any rights pursuant to this Agreement without the
prior written consent of Party A;             5.2.3 This Agreement and/or the
Pledge Agreement becomes invalid or unenforceable.           5.3 Should a breach
or violation of provisions under the Pledge Agreement and the Operating
Agreement occur, Party A can request that Party B transfers all or part of
Equity Interests to Party A or the Specified Person(s) pursuant to Article 1
hereof.

 

6. Assignment       6.1 Without the prior written consent of Party A, Party B
shall not transfer its rights and obligations under this Agreement to any third
party; if Party B dies, Party B agrees to transfer the rights and obligations
under this Agreement to a person approved by Party A.         6.2 This Agreement
shall be binding on the successor to Party B and is effective on any successor
or transferee that is allowed by Party A.         6.3 Party B hereby agrees that
Party A may transfer all of its rights and obligation under this Agreement to
any third party subject to a written notice to Party B, and no further consent
from Party B will be required.      
7.
Governing Law and Dispute Settlement
     
7.1
Governing Law             This Agreement shall be governed by and interpreted
according to the laws of the PRC.           7.2 Dispute Settlement            
With regard to any dispute in relation to the interpretation or implementation
of this Agreement, the Parties shall negotiate in good faith to settle the
dispute. If the dispute cannot be settled within thirty (30) days from the date
any party issues written notice requesting settlement of a dispute through
negotiation, each party has the right to submit the dispute to the China
International Economic and Trade Arbitration Committee for arbitration according
to its then effective arbitration rules. The arbitration shall be held in
Beijing. The arbitration proceedings shall be conducted in Chinese. The
arbitration award is final and binding on each party.

 
 
5

--------------------------------------------------------------------------------

 
 
8.
Tax and Expenses
      Each party shall bear its own tax, costs and expenses in connection with
this Agreement and the transactions contemplated herein.     9. Notice       Any
notice or other communication under this Agreement shall be in Chinese and be
sent to the address first written above or other address as may be designated
from time to time by hand delivery or mail or facsimile. Any notice required or
given hereunder shall be deemed to have been served: (a) on the same date if
sent by hand delivery; (b) on the tenth date after posting if sent by air-mail,
(c) on the fourth date if sent by the professional hand delivery which is
acknowledged worldwide; and (d) the receipt date displayed on the transmission
confirmation notice if sent by facsimile.

 
10.
Confidentiality
     
10.1
The parties acknowledge and confirm that any oral or written information
relating to this Agreement that is communicated among the parties shall be
deemed as confidential information (“Confidential Information”). The parties
shall keep confidential such Confidential Information and shall not disclose
such Confidential Information to any third party without the prior written
consent of the other parties. The following information shall be excluded from
the definition of Confidential Information: (a) information that is or becomes
publicly available, so long as it is not disclosed by the party receiving such
Confidential Information; or (b) information that is disclosed as required by
applicable laws or regulations. In addition, without ceasing to be Confidential
Information, a Party may disclose Confidential Information to its attorney or
financial advisor so long as such attorney or financial advisor needs access to
such information in order to ensure compliance with this Article and agrees to
keep such information confidential. The disclosure by the employee or agent of
each party shall be deemed disclosure by such party itself, and such party shall
be liable therefor. The parties agree that the provisions of this Article shall
survive notwithstanding the termination of this Agreement.

 
11.
Further Assurance
     
11.1
The parties agree that each will, without any hesitation, execute any necessary
documents and take any necessary actions for the purpose of performing the
objectives of this Agreement and will execute any documents and take any actions
which are beneficial for the purposes of this Agreement.
     
12.
Miscellaneous      
12.1
Amendment and Supplementation           Any revision, amendment or
supplementation of this Agreement shall be in writing and be executed by each
party.         12.2 Compliance with laws and regulations

 
 
6

--------------------------------------------------------------------------------

 
 

    The parties shall comply with all applicable laws and regulations which have
been formally issued and may be publicly acquired.        
12.3
Entire Agreement           Unless it is otherwise revised, amended or
supplemented after execution, this Agreement constitutes the entire agreement
among the parties as to the subject matter of this Agreement, and supersedes any
prior oral or written negotiations, statements or agreements among the parties
relating thereto.         12.4 Headings           Headings in this Agreement are
only set out for reading convenience, and shall not be used to interpret,
explain or otherwise influence the meaning of the provisions of this Agreement.
        12.5 Severability           If any of the terms of this Agreement is
declared invalid, illegal or unenforceable in accordance with any applicable
laws or regulations, the validity and enforceability of the other terms hereof
shall nevertheless remain unaffected, and the parties hereto agree to, through
good faith negotiation, make valid terms to replace such invalid, illegal or
unenforceable terms, and the economic results from such valid terms shall be
close to, as much as may be possible, the superseded invalid, illegal or
unenforceable terms.         12.6 Successor           This Agreement shall be
binding on the successor of each party or the transferee permitted by the other
parties and shall be interpreted for its benefit.        
12.7
Survival

 

 
12.7.1
Any obligations incurred in relation to this Agreement before its expiration or
early termination shall continue to be effective after expiration or early
termination of the Agreement.
       
12.7.2
The provisions of Articles 7, 10 and 12.7 shall survive notwithstanding the
termination of this Agreement.

 

 
12.8
Waiver           Each party may waive the terms and conditions under this
Agreement in writing. Such waiver document shall be effective only if it is duly
signed by the party granting such waiver. Any waiver relating to the breach of
the other party in certain circumstances shall not be deemed as a waiver for a
similar breach in other circumstances.

 
 [The remainder of this page is intentionally left blank]
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.
 

  Party A: Tengzhou City Yangshi Keguang Electronics Co., Ltd.        
 
By:
        Name: Yang Zhiqiang      
Its: Chief Executive Officer
 

 
 
Party B: Meng Xianhua
 
 
        Meng Xianhua  

 

 
Party C: Shandong Zhidali Industrial Co., Ltd. 
       
 
By:
/s/        Name: Yang Zhiqiang      
Its: Chief Executive Officer
 

 
 
8

--------------------------------------------------------------------------------

 
 
Appendix A
Announcement Letter
 
Shandong Zhidali Industrial Co., Ltd., is a limited liability company duly
established and valid existing under the PRC laws, of which (i) I hold a 99%
equity interest and (ii) the other shareholder, Meng Xianhua, holds the
remaining 1% equity interest. I hereby irrevocably waive any pre-emptive right I
may have upon the other 1% equity interest held by the other shareholder and
will not encumber the transfer of the equity interest you proposed.
 
This Announcement Letter is effective as of February 11, 2011.
 

   
Yang Zhiqiang
 

 
 
 
9